FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Xunna Information Technology Inc (Exact name of registrant as specified in its charter) 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 775-851-7397 or 775-201-8331 fax (Company address) Nevada 42-1772642 (Stateorotherjurisdictionof incorporation ororganization) (I.R.S.Employer IdentificationNo.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx Noo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 13,000,000 common shares issued and outstanding as of November 6, 2012. PART I ITEM 1.FINANCIAL STATEMENTS XUNNA INFORMATION TECHNOLOGY INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS DECEMBER 31, 2 (UNAUDITED) XUNNA INFORMATION TECHNOLOGY INC. (A Development Stage Company) Financial Statements December 31, 2012 and 2011 Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 5 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Member of Tel:(973) 882-8810 Fax: (973) 882-0788 Alliance of worldwide accounting firms www.pzcpa.com Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Xunna Information Technology Inc. (A Development Stage Company) We have reviewed the accompanying balance sheet of Xunna Information Technology Inc. (a Nevada corporation in the development stage) (the “Company”) as of December 31, 2012, and the related statements of operations for the three months and six months ended December 31, 2012 and 2011 and the period from March 22, 2011 (date of inception) to December 31, 2012, and cash flows for the six months ended December 31, 2012 and 2011 and the period from March 22, 2011 (date of inception) to December 31, 2012. These interim financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of Xunna Information Technology, Inc. as of June 30, 2012, and the related statements of operations, changes in stockholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated September 24, 2012, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of June 30, 2012, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has no revenues with which to support its cost of operations, and there are no guarantees that the Company will be able to secure financing until a source of revenue can be established. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Parsippany, New Jersey January 22, 2013 1 XUNNA INFORMATION TECHNOLOGY INC. (A Development Stage Company) Balance Sheets December 31, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Total current assets Total Assets $ $ Liabilities and stockholders’ deficit Current liabilities: Accrued expenses $ $ Due to Shareholder - Total current liabilities Total liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized;no shares issued and outstanding at December 31, 2012, andJune 30, 2012, respectively - - Common stock, $0.001 par value, 75,000,000 shares authorized;13,000,000 shares issued and outstanding at December 31,2012, and June 30, 2012, respectively Stock subscription receivable ) ) Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. 2 XUNNA INFORMATION TECHNOLOGY INC. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended For the SixMonths Ended Cumulative Since December 31, December 31, Inception at March 22, 2011 Revenue $
